Exhibit 10.13

 

LOGO [g92595ex10_13.jpg]    Nanometrics Incorporated    Tel: 408.435.9600   
1550 Buckeye Drive    Fax: 408.232.5910    Milpitas, CA 95035   
www.nanometrics.com

February 17, 2009

James Moniz

Dear Jim:

I am pleased to offer you the position of Chief Financial Officer, on a regular,
full-time basis reporting to Timothy Stultz, Chief Executive Officer. Upon
acceptance of this offer, your hire date is scheduled for February 18, 2009.

Your starting salary is $11,538.46 per pay period, which when annualized is
$300,000.00. You will be eligible to participate in the Management Bonus Plan
with target of 50% of base salary at Plan providing company profitability.

In addition to this, a Stock Option Grant of 100,000 will be available to you
subject to approval by the Board of Directors. One-third ( 1/3) of the Shares
subject to the Option shall vest twelve months after the first anniversary of
your hire date, and 1/36th vesting each month for the following two years, for a
total 3 year vesting. Options have a 7-year term.

Acceptance of employment with Nanometrics, Inc. will be subject to a
satisfactory completion of a criminal and/or educational background check which
was completed December 2008.

Nanometrics has an excellent benefits program including health, dental, vision,
life and long term disability insurance coverage. Nanometrics will pay a portion
of the cost of your insurance coverage and a portion for your dependents in
accordance with the terms of the benefits program in question. You will also be
eligible to participate in the Executive Reimbursement Plan for healthcare
benefits. Nanometrics may modify compensation and benefits from time to time, as
it deems necessary and in its sole discretion.

All exempt employees are reviewed before completion of their 90-day introductory
period.

This offer of employment is contingent upon:

Completion of the Nanometrics Employment Application

Signing of the Nanometrics Employee Patent & Confidential Information Agreement

Providing verification of your eligibility for employment in the United States,
your continued employment is conditioned upon your maintaining authorization to
work

Nanometrics is an at-will employer, which means that either you or the Company
has the right to terminate employment at any time, with or without advance
notice, and with or without cause, for any reason.



--------------------------------------------------------------------------------

LOGO [g92595ex10_13.jpg]    Nanometrics Incorporated    Tel: 408.435.9600   
1550 Buckeye Drive    Fax: 408.232.5910    Milpitas, CA 95035   
www.nanometrics.com

 

This offer is the full and complete statement of the parties understanding,
supersedes any other communication, whether verbal or written, regarding your
employment and can only be modified by a written statement signed by you and an
Officer of the Company (or authorized delegate). The offer is valid until
February 18, 2009.

Please acknowledge your acceptance of this offer by signing below. The entire
Nanometrics staff looks forward to you joining us and becoming a key person with
our growing team.

 

Sincerely,

/S/ CHRISTINE LUEDDEKE

Christine Lueddeke Sr. Director, Human Resources

/S/ JAMES MONIZ

Accepted (Signature) 2-18-09

Date

 

2-18-09   Available Start Date  